MORROW, Presiding Judge.
The offense is perjury; penalty assessed at confinement in the penitentiary for ten years.
The evidence heard before the trial court is not brought forward for review.
So far as we are able to judge, the indictment seems adequate to charge the offense. In the absence of the statement of facts, we are not prepared to say that the exceptions to the indictment were not properly overruled.
The charge of the court, especially in the absence of the statement of facts, is deemed adequate to properly inform the jury of the law applicable to the various phases of the alleged offense.
The Indeterminate Sentence Law (Vernon’s Ann. C. C. P. art. 775) is recognized in the judgment which orders the appellant to confinement in the penitentiary for a term of not less than two nor more than ten years.
Finding no error justifying a reversal, the judgment is affirmed.